Case 1:19-cv-23084-KMW Document 95 Entered on FLSD Docket 04/09/2021 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
   OMAR SANTOS and AMANDA CLEMENTS                      Case No 1:19-cv-23084-KMW
   on behalf of themselves and all others similarly
   situated,

                  Plaintiffs,

          vs.

   HEALTHCARE REVENUE RECOVERY
   GROUP, LLC d/b/a ARS ACCOUNT
   RESOLUTION SERVICES and EXPERIAN
   INFORMATION SOLUTIONS, INC.,

               Defendants.
   _____________________________________/

                        PLAINTIFFS’ OPPOSITION TO
      DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S MOTION FOR
         LEAVE TO FILE MULTIPLE MOTIONS FOR SUMMARY JUDGMENT

         Plaintiffs Omar Santos and Amanda Clements, on behalf of themselves and all others

  similarly situated (hereinafter “Plaintiffs”), oppose the motion of Experian Information Solutions,

  Inc. to file multiple motions for summary judgment (ECF No. 92).

         When Experian made the strategic choice to file its first motion for summary judgment

  more than a year ago, well before discovery was complete, the Court warned Experian that the

  Local Rules forbid multiple motions for summary judgment. Specifically, the Order denying

  Experian’s request to halt discovery pending its first motion for summary judgment included the

  following unequivocal guidance: “The Court reminds Defendant that under Local Rule 7.1,

  ‘[f]iling and service of multiple motions for partial summary judgment is prohibited, absent prior

  permission of the Court.’” (ECF No. 49.) Disregarding the Court’s warning, Experian plowed

  ahead, forcing the parties and the Court to expend resources addressing its motion, which the Court

  ultimately denied. Now that discovery is complete, however, Experian seeks a do over. This is
Case 1:19-cv-23084-KMW Document 95 Entered on FLSD Docket 04/09/2021 Page 2 of 5




  exactly what the Court warned against more than a year ago. And remarkably, Experian makes no

  mention whatsoever of the Court’s prior guidance.

         There is no valid reason to excuse Experian’s flagrant disregard of this District’s Local

  Rules and permit it to burden the parties and the Court with additional motions for summary

  judgment. “[T]he prohibition against filing more than one motion protects the parties opposing

  the motion for summary judgment from defending against multiple motions, conserves judicial

  resources and assists in streamlining the litigation process such that a resolution may be reached

  more expeditiously.” B enzion v.V ivint,Inc., No. 12-61826-CIV, 2013 WL 12014439, at *3 (S.D.

  Fla. Sept. 9, 2013). These objectives would be undermined by permitting parties to first litigate

  an unsuccessful motion early in discovery and then re-litigate it after discovery is complete, which

  is exactly what Experian seeks to do here. Experian’s first motion should not be treated as a test

  run.

         Nor has there been any unexpected development that warrants excusing Experian from its

  strategic choice to move for summary judgment when it did. Experian was well aware when it

  filed its first motion that discovery was far from complete and that the Local Rules prohibit

  successive motions. Indeed, it even filed a motion to halt discovery (ECF No. 41), the denial of

  which led the Court to remind Experian that its premature motion for summary judgment would

  foreclose subsequent motions under the Local Rules. (ECF No. 49). But it chose to proceed

  anyway. When faced with indistinguishable circumstances, another Court in this District denied

  a request just like Experian’s to file a successive motion for summary judgment, reasoning:

                 The local rules provide parties with a single opportunity to file a
                 motion for summary judgment in order to dispose of all or part of a
                 complaint or counterclaim. Plaintiff was placed on notice upon the
                 filing of its first motion for partial summary judgment that its filing
                 may have been precipitous. Plaintiff's decision to maintain that
                 ultimately unsuccessful motion obliged Defendant and the Court to

                                                   2
Case 1:19-cv-23084-KMW Document 95 Entered on FLSD Docket 04/09/2021 Page 3 of 5




                 devote time and energy in responding to and adjudicating Plaintiff's
                 motion. The bar imposed by the local rules, in part, protects the party
                 opposing summary judgment and conserves judicial resources by
                 preventing Plaintiff from filing a second (or third or fourth) motion
                 for partial summary judgment. Plaintiff's motion for leave to file a
                 second motion for partial summary judgment-in addition to avoiding
                 any mention of the Court's earlier order requiring response-does not
                 show cause why this bar should not operate in this case.

  W illiam Island Synagogu e,Inc.v.C ity of A ventu ra, No. 04-20257-CIV, 2004 WL 2504633, at

  *2 (S.D. Fla. Nov. 2, 2004).1

         The same reasoning applies here. As in W illiam Island Synagogu e, Experian’s decision to

  maintain its unsuccessful prior motion obliged Plaintiffs “and the Court to devote time and energy

  in responding to and adjudicating [Experian’s] motion.” Id . Permitting Experian to file another

  motion now would likewise frustrate the purpose of the Local Rule to “to spare the parties and

  Court the significant expenditure of resources that are involved in the presentment of a fully briefed

  motion and its resolution.” M ontgomery v.GreatA m.A ssu rance C o., No. 12-20503-CV, 2013

  WL 12093808, at *4 (S.D. Fla. Mar. 5, 2013).




  1
    M ackenzie-W harton v.United A irlines,Inc., No. 8:15-cv-114-17MAP, 2016 WL 5346948, at *8
  (M.D. Fla. Sept. 23, 2016) (“Successive motions for summary judgment promote piecemeal
  adjudication and erode judicial economy. As a result, this Court specifically prohibits multiple
  motions for summary judgment. That prohibition is unquestionably within this Court's inherent
  power.” (citation omitted)); Sand ers v.York, 2008 WL 1925232, *4 (E.D. Cal. Apr. 30, 2008)
  (“The court will not allow defendants another ‘bite at the apple’ to file a second summary judgment
  motion addressing the merits of the remaining claims ... as it would waste court resources and
  delay resolution of this action”); M cC abe v.B ailey, 2008 WL 1818527, *1 (N.D. Iowa Apr. 4,
  2008) (enforcing “one-summary-judgment-motion-per-party” rule “to conserve scarce judicial
  resources, prevent repetitive motions and forestall potential abuse”); Siemens W estinghou se P ower
  C orp.v.D ickC orp., 219 F.R.D. 552, 554 (S.D.N.Y. 2004) (explaining that courts do “not approve
  in general the piecemeal consideration of successive motions for summary judgment because
  parties ought to be held to the requirement that they present their strongest case for summary
  judgment when the matter is first raised”) (citations omitted).

                                                    3
Case 1:19-cv-23084-KMW Document 95 Entered on FLSD Docket 04/09/2021 Page 4 of 5




         Nor does anything in the Court’s Order denying Experian’s motion for summary judgment

  support its current request. Contrary to Experian’s blatant misreading of the Order, the Court did

  not merely “provide Plaintiffs” an opportunity to conduct discovery. (ECF No. 92 at 2.) Rather,

  the Court concluded, based on the evidence already collected, that it “cannot find that there is no

  genuine issue of material fact as to whether inaccurate credit reports caused Plaintiffs” harm. (ECF

  No. 83 at 10.) There is no valid reason for Experian to take another “bite at the apple” and litigate

  the same issue yet again, as it seeks to do with its second motion.

         And if Experian wished to move for summary judgment on the other issues addressed in

  its second motion, it could have either raised them in the first motion or waited until discovery was

  complete to seek summary judgment. Instead, it made the strategic choice to file its unsuccessful

  motion more than a year before discovery was complete. Neither the Court nor Plaintiffs should

  be burdened with another round of summary judgment briefing now that Experian is dissatisfied

  with its own strategy.

         Accordingly, Plaintiffs respectfully request that the Court deny Experian’s motion for leave

  to file multiple motions for summary judgment.

   Dated: April 9, 2021                          Respectfully submitted,

                                                 /s/P eterP rieto
                                                 Peter Prieto (FBN 501492)
                                                 pprieto@podhurst.com
                                                 Alissa Del Riego (FBN 99742)
                                                 adelriego@podhurst.com
                                                 PODHURST ORSECK, P.A.
                                                 SunTrust International Center
                                                 One S.E. 3rd Avenue, Suite 2300
                                                 Miami, Florida 33131

                                                 Roland Tellis (ad mitted pro hac vice)
                                                 rtellis@baronbudd.com
                                                 Jonas P. Mann (ad mitted pro hac vice)


                                                   4
Case 1:19-cv-23084-KMW Document 95 Entered on FLSD Docket 04/09/2021 Page 5 of 5




                                                 jmann@baronbudd.com
                                                 BARON & BUDD, P.C.
                                                 15910 Ventura Boulevard, Suite 1600
                                                 Encino, California 91436


                                                 Dennis McCarty (ad mitted pro hac vice)
                                                 dennismccartylaw@gmail.com
                                                 Jonathan Raburn (ad mitted pro hac vice)
                                                 jonathan@geauxlaw.com
                                                 McCARTY & RABURN PLLC
                                                 2931 Ridge Road, Suite 101 #504
                                                 Rockwall, Texas 75032


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on April

  9, 2021 via the Court Clerk’s CM/ECF system which will provide notice to all parties’ counsel of

  record by operation of the Court’s electronic filing system as indicated on the Notice of Electronic

  Filing. Parties may also access this filing through the Court’s CM/ECF System.

                                                       /s/P eterP rieto
                                                       Peter Prieto (FBN 501492)




                                                   5
